Nott, Ch. J.,
delivered the opinion of the court:
The distinction between this case and that of Wertz, just decided, is this: In the Wertz case the claimant was suspended from duty with pay until he could return to his home, and without pay after his arrival there. He was paid up to the time designated, and suit was brought to recover pay for the time subsequent to his arrival at home. His pay, moreover, Avas per diem, to which he Avas entitled only when actually employed. In this case the claimant Avas entitled to an annual salary, and the Postmastér-General did not suspend him Avithout pay and did not restore him to duty Avith the loss of pay. His suspension was an official precaution for the public welfare and; as the result showed, not because of an official dereliction on the part of the claimant. The case, therefore, comes Avithin the decision in 0or coran (38 C. Cls. K.., 341), where it Avas held that a letter carrier could not be deprived of his statutory compensation unless the power to deprive Avas actually exercised, expressly and not indirectly or by implication.
The judgment of the court is that the claimant recover $858.24.